QUINN, Associate Judge.
This is an uncontested appeal from a judgment dismissing a wife’s suit for a limited divorce on the grounds of cruelty. The wife’s testimony was that the husband perpetrated three separate assaults on her. After each of the first two assaults, she apparently forgave him and resumed marital relations, but after the third she separated from him. There was evidence corroborating her testimony as to the first two assaults, but none as to the third.
The trial judge found as a fact that, each of the first two alleged assaults took place, but that thereafter the wife con- . doned these acts by living with her husband. The court concluded as a matter of' law that her testimony relating to the third assault had to be corroborated, and consequently dismissed her action because of this, supposed failure of proof,
 We have recently held that the-court’s ruling that corroboration is required as a matter of law is erroneous.1 There is no indication as to what the judge, except for this error of law, would have found with respect to the claimed third assault. Accordingly, there must be a new trial.
Reversed with instructions to grant a_ new trial..

. Schroeder v. Schroeder, D.C.Mun.App.1957, 133 A.2d 470.